IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 123,855

                              In the Matter of DAVID PHILLIP LEON,
                                           Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE



        Original proceeding in discipline. Opinion filed December 10, 2021. Indefinite suspension.


        Kathleen J. Selzler Lippert, Deputy Disciplinary Administrator, argued the cause, and Stanton A.
Hazlett, Disciplinary Administrator, was with her on the formal complaint for the petitioner.


        Bruce A. Swenson, of Derby, argued the cause, and David Phillip Leon, respondent, argued the
cause pro se.


        PER CURIAM: This is an attorney discipline proceeding against David Phillip
Leon, who was admitted to practice law in Kansas on April 23, 1993.


        On January 31, 2020, the Disciplinary Administrator's office filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). This complaint related to alleged violations that arose from Leon's
representation of three clients. On April 24, 2020, the Disciplinary Administrator's office
filed an amended formal complaint, adding alleged violations of the KRPC arising from
Leon's representation of a fourth client. The Disciplinary Administrator's office sent the
respondent a copy of the formal complaint and the amended complaint by certified mail
to the respondent's registration address. The respondent did not answer the first complaint
and did not timely answer the amended formal complaint.



                                                    1
         A panel of the Kansas Board for Discipline of Attorneys held a hearing on
September 10, 2020. The respondent appeared with counsel, Bruce Swenson. The parties
presented a 26-page joint stipulation. In the stipulation, the respondent admitted to many
facts.


         As the hearing began, the Disciplinary Administrator's office announced it was not
pursuing allegations relating to a violation of KRPC 3.3 (2021 Kan. S. Ct. R. 385)
(candor to the tribunal). The hearing panel thus dismissed that allegation.


         At the end of the hearing, the panel determined the respondent violated KRPC 1.1
(2021 Kan. S. Ct. R. 321) (competence), KRPC 1.3 (2021 Kan. S. Ct. R. 325) (diligence),
KRPC 1.5 (2021 Kan. S. Ct. R. 327) (fees), KRPC 1.15 (2021 Kan. S. Ct. R. 366)
(safekeeping property), KRPC 3.2 (2021 Kan. S. Ct. R. 384) (expediting litigation),
KRPC 8.1 (2021 Kan. S. Ct. R. 424) (cooperation), KRPC 8.4 (2021 Kan. S. Ct. R. 427)
(professional misconduct), former Supreme Court Rule 207 (2020 Kan. S. Ct. R. 246)
(cooperation), and former Supreme Court Rule 211 (2020 Kan. S. Ct. R. 254) (answer).


         But the panel concluded the Disciplinary Administrator's office had not presented
clear and convincing evidence to prove respondent violated KRPC 1.4 (2021 Kan. S. Ct.
R. 326) (communication), KRPC 1.6 (2021 Kan. S. Ct. R. 330) (confidentiality), and
KRPC 1.16 (2021 Kan. S. Ct. R. 372) (termination of representation).


         The panel set forth its findings of fact and conclusions of law, along with its
recommendation on disposition, in a final hearing report, the relevant portions of which
are set forth below. The respondent filed a statement "taking exception to the findings of
fact or conclusion[s] of law in the Final Hearing Report." But respondent filed no brief,
even though Supreme Court Rule 228(h) (2021 Kan. S. Ct. R. 281) requires a party to do
so if the party filed exceptions to the final hearing report.

                                               2
                                     "Findings of Fact

....
        "17.    Based on the joint stipulation and the evidence presented at the hearing
on the formal complaint, the hearing panel finds the following facts, by clear and
convincing evidence:


                                         "DA13055


        "18.    On November 2, 2019, C.F. hired the respondent to represent her in a

pending criminal case in Sedgwick County, Kansas. That same day, C.F. completed and

signed an 'information sheet' as requested by the respondent's office. The information

sheet included, in bold lettering, that the fee was nonrefundable regardless of the amount

of time spent on the case or the outcome of the case. The respondent also stated that there

could be an additional fee if a trial is required. C.F. paid the respondent $500 and agreed

to make two additional payments of $500 to the respondent prior to trial.



        "19.    The respondent did not deposit the unearned fees into a trust account.

The respondent used the $500 to pay his mother's bills.



        "20.    In March, 2018, C.F. filed a complaint with the disciplinary

administrator's office regarding the respondent. In her complaint, C.F. alleged that the

respondent failed to inform her of a court date and, as a result, she was arrested and jailed

for seven days. C.F. stated that after she was released from jail, she confronted the

respondent at his office about why he did not inform her of the court appearance. The

respondent told C.F. that he provided her with notice of the hearing by letter. C.F. asked

the respondent for a copy of the letter. The respondent was unable to provide C.F. with a


                                              3
copy of the letter. In the complaint, C.F. also complained that the respondent's strategy

was 'to postpone trial for as long as possible before requesting a bench trial.'



        "21.     On March 15, 2018, the disciplinary administrator's office directed the

respondent to provide a written response to the initial complaint filed by C.F. within 20

days. The respondent failed to provide a written response as directed.



        "22.     The respondent provided two written responses to C.F.'s complaint, one

on April 27, 2018, and a second one on September 28, 2018. In the respondent's second

response, the respondent claimed that his use of the 'information sheet' was in error.

Specifically, the respondent stated that he 'discovered that [his] assistant had utilized an

older form for [sic] which had been previously discontinued from usage in [his] office.'.

The respondent went on to say:



        '. . . I advised her that pursuant to the rules governing representation of
        client(s), we are not permitted to use the outdated form, and to not to
        [sic] ever use it again. Therefore, based upon this discussion and
        subsequent admonishment, all usage, either intended or unintended of the
        form containing the specific language referred to has been stricken and
        removed from any potential usage.'

        "23.     Paula Langworthy, a volunteer attorney investigator, investigated this
case. Ms. Langworthy requested that the respondent schedule a time to meet with her
regarding the complaint. The respondent did not initially agree to do so. It was not until
Ms. Langworthy repeatedly directed the respondent to do so before he finally agreed to
meet with Ms. Langworthy regarding C.F.'s complaint.


        "24.     At some point in time, the respondent provided Ms. Langworthy with a
copy of a letter notifying C.F. of the February 14, 2018, court appearance.



                                              4
        "25.      On June 28, 2018, Ms. Langworthy met with the respondent. When they
met, Ms. Langworthy reviewed the respondent's client file regarding C.F. Ms.
Langworthy was unable to locate the letter that the respondent previously provided to Ms.
Langworthy and described in his attorney response dated April 27, 2018. The respondent
blamed his staff for the missing document, the respondent claimed that a second file
'probably contained those documents' and that the second file was probably in one of his
other two vehicles that were in different mechanical repair shops or at his home office,
and that he did not just create the letter that had been previously provided. When Ms.
Langworthy questioned the respondent about the potential breach of confidentiality of
client files left in vehicles in mechanical repair shops, the respondent stated that the
second file was probably not in either of his other vehicles. Ms. Langworthy provided the
respondent with additional time to provide the second file. The respondent did not
provide Ms. Langworthy with a second file.


        "26.      Later, William Delaney, special investigator with the disciplinary
administrator's office was assigned to conduct additional investigation. The respondent
told Mr. Delaney that he believed that C.F., her mother, or her boyfriend stole his
(second) file. The respondent also explained to Mr. Delaney that he did not have a system
to track bills and he relied on a verbal agreement and a handshake.


                                         "DA13203


        "27.      T.F. retained the respondent to represent him in a criminal matter. T.F.
paid the respondent $2,500 for the representation. The respondent did not deposit the
$2,500 unearned fees into an attorney trust account.


        "28.      On October 9, 2018, T.F. filed a complaint with the disciplinary
administrator's office. On October 10, 2018, the disciplinary administrator's [office]
wrote to the respondent, directing him to provide a written response to the complaint
within 20 days.


        "29       Dennis Phelps, a volunteer attorney investigator, was assigned to
investigate this complaint. On October 22, 2018, Mr. Phelps wrote to the respondent


                                              5
directing that the respondent provide a written response to the initial complaint within 60
days. The respondent failed to provide a written response as directed.


        "30.     In a letter received on January 22, 2019, T.F. told the disciplinary
administrator's office that the respondent came to see him and asked T.F. to send the
disciplinary administrator's office a letter that this was just a misunderstanding. T.F.
stated that he told the respondent he would not do that until the respondent 'does the
things he assured [him] he would do and get's [sic] [him] out.' Then, in a letter dated
January 2, 2019, postmarked February 12, 2019, and received by the disciplinary
administrator's office on February 14, 2019, T.F. wrote: 'I have been in contact with you
regarding my attorney, David Leon. I wish to take back my complaint he has offered to
take care of another case for me. He is making it right on his end.'


        "31.     Mr. Delaney was also assigned to conduct some additional investigation
into T.F.'s complaint. On September 24, 2019, Mr. Delaney wrote to the respondent
reminding him of the previous deadlines to provide a written response to the initial
complaint. Mr. Delaney directed the respondent to provide a written response by October
11, 2019. The respondent prepared his response on October 9, 2019, however, the
respondent misdirected the response. The respondent inadvertently sent the response to
the investigator of DA13300 and DA13366 rather than the disciplinary administrator's
office. Thereafter, on November 7, 2019, the disciplinary administrator's office received
the respondent's written response to the complaint filed by T.F., dated October 9, 2019.


                                         "DA13300


        "32.     The court appointed a public defender to represent G.D. in a criminal
case. On July 22, 2016, the public defender requested that the court modify a bond
condition to allow G.D. and his wife to have contact. On July 28, 2016, the court denied
the public defender's request.


        "33.     Thereafter, in October, 2016, G.D. retained the respondent to replace the
public defender. G.D. paid the respondent an initial fee of more than $2,000.
Additionally, during the representation, G.D. provided the respondent with additional
cash payments. G.D. did not receive receipts for his cash payments. G.D. believes he paid
                                              6
the respondent roughly $3,500. On October 26, 2016, the respondent entered his
appearance on behalf of G.D.


         "34.      The respondent did not deposit the unearned fees into an attorney trust
account. Also, the respondent did not maintain any records to establish the amount of fees
paid by G.D.


         "35.      G.D. wanted the respondent to contact a witness who observed the
incident. However, during the 15-month period of representation, the respondent did not
contact the eyewitness.


         "36.      G.D. wanted the respondent to seek to have a bond condition changed so
that G.D. could have contact with his wife. The respondent took no action to have the
bond condition changed during the 15 months that the respondent represented G.D.


         "37.      According to G.D., the respondent told him to waive his right to a jury
trial. G.D. did not understand the full implication of waiving his right to a jury trial. He
did not want a court trial as he thought that he had witnesses that would appeal to a jury.
However, on February 27, 2017, acting on the respondent's advice, G.D. waived his right
to a jury trial.


         "38.      G.D. stated that the respondent's defense was to obtain repeated
continuances. The respondent confirmed that his strategy was to seek one continuance
after another in the hopes that the district attorney would reduce the charges or dismiss
the case. The respondent sought and obtained 12 continuances of trial settings, spanning
15 months.


         "39.      G.D. hired replacement counsel. On February 5, 2018, the respondent
withdrew from his representation of G.D. and replacement counsel entered his
appearance.


         "40.      Replacement counsel filed a motion to modify G.D.'s bond conditions.
On March 9, 2019, the court granted the motion to modify the bond conditions, stating
that he never intended to have the bond condition last for two years.
                                               7
        "41.    Replacement counsel also filed a motion to rescind the jury trial waiver.
The court denied the motion, finding among other things, that G.D. had the advice of
counsel when he waived his right to a jury trial.


        "42.    On April 8, 2019, G.D. lodged a complaint with the disciplinary
administrator's office against the respondent. Two days later, the disciplinary
administrator's office sent the respondent a letter directing the respondent to provide a
written response to the initial complaint within 20 days. The respondent did not provide a
written response as directed.


        "43.    R. Todd King, a volunteer attorney investigator was assigned to
investigate G.D.'s complaint. Mr. King repeatedly requested that the respondent meet
with him regarding G.D.'s complaint. Each time, the respondent put Mr. King off,
explaining that the respondent was too busy. Mr. King was unsuccessful in getting the
respondent to schedule an appointment for a meeting. The respondent, however, did
speak with Mr. King by telephone.


        "44.    Finally, on September 2, 2019, the respondent provided a written
response to the initial complaint filed by G.D.


                                        "DA13366


        "45.    T.C. retained the respondent to represent her boyfriend, W.A., who was
in custody on a 2009 conviction. T.C. paid the respondent $3,300. The respondent did not
deposit the unearned fees into an attorney trust account.


        "46.    On December 11, 2018, the respondent entered into a fee agreement with
T.C., on behalf of W.A. The fee agreement included the following statement, 'no portion
of this fixed minimum fee shall ever be refunded to client.' (In the respondent's written
response to C.F.'s complaint, dated September 28, 2018, the respondent acknowledged
that he could not charge nonrefundable fees and indicated that he had taken steps to
ensure that the language would not again be used in his fee agreements. Yet, six weeks


                                             8
later, on December 11, 2018, the respondent again included language that a fee was
nonrefundable. (See ¶ 22, above.)


        "47.     During the eight months the respondent represented W.A., the
respondent spent only 11 hours reviewing materials.


        "48.     In July, 2019, T.C. informed the respondent that they were terminating
the respondent's representation and they wanted the file returned so they could hire a new
attorney. During that conversation, the respondent offered to refund $1,500 of the fees
collected. Thereafter, T.C. was unable to reach the respondent to make arrangements to
receive the $1,500 refund.


        "49.     On September 3, 2019, T.C. filed a complaint against the respondent
with the disciplinary administrator's office. T.C. complained that after the respondent
received the attorney fees, the respondent did not keep her informed regarding the status
of the representation. Additionally, T.C. questioned whether the respondent earned the
attorney fees.


        "50.     On September 6, 2019, the disciplinary administrator's office wrote to the
respondent directing him to provide a written response to the complaint within 20 days.
The respondent did not provide a written response within 20 days. On November 5, 2019,
the disciplinary administrator's office again directed the respondent to provide a written
response to the initial complaint filed by T.C., giving the respondent 10 additional days to
do so. The respondent did not provide a written response within the extended deadline.


        "51.     By Thanksgiving, 2019, the respondent refunded the entire amount paid
by T.C. And, on December 5, 2019, the respondent finally provided a written response to
the initial complaint filed by T.C.


        "52.     Mr. King was also assigned to investigate T.C.'s complaint. Again, Mr.
King requested that the respondent schedule a time to meet to discuss the complaint.
Again, the respondent did not do so. The respondent spoke by telephone with Mr. King.




                                             9
                           "Attorneys Fees and Bank Accounts


        "53.    On October 26, 2000, the respondent opened an operating account at the
Community Bank of Wichita. During the life of the account, it was in overdraft status the
majority of the time. The respondent received daily notices due to the overdraft status. On
August 14, 2015, the bank made the decision to close the account due to the large
overdrafts and the lack of deposits. At that time, the account was overdrawn $3,607.60.
Later, the bank received $2,636.10 toward the overdraft amount.


        "54.    On June 29, 2004, respondent opened an IOLTA account with
Community Bank of Wichita. The respondent deposited $990 into the account that day.
Even though the respondent had the IOLTA account, he did not use it.


        "55.    The balance in the IOLTA account remained $990 until the respondent
withdrew $302 on December 23, 2009. Because there were no deposits or withdrawals
for a year, the bank classified the account as dormant. The bank charges a monthly
dormant fee. The bank and the respondent did not take note that the IOLTA account was
being assessed a dormant fee. IOLTA accounts are not to be charged any service charges.


        "56.    On the respondent's annual attorney registration form from recent years,
the respondent indicated that he had an IOLTA account, that he is familiar with KRPC
1.15, and that he is in compliance with KRPC 1.15.


        "57.    During the disciplinary investigations, the investigators questioned the
respondent regarding his attorney trust account. The respondent informed Mr. Delaney
and Mr. King that his IOLTA account is with the Community Bank of Wichita.


        "58.    Mr. Delaney requested that the respondent provide bank account and
trust account records. The respondent did not provide Mr. Delaney with the requested
documents. Mr. Delaney, however, was able to obtain some records via subpoena.


        "59.    On May 29, 2019, in response to a suggestion made by Mr. Delaney, the
respondent checked on the balance in his trust account and deposited $100. At that time,
the respondent and the bank discovered that the IOLTA account had been charged the
                                            10
automatic dormant fees. That day, the bank refunded the dormant fees and deposited the
refund into the IOLTA account.


        "60.     The respondent told Mr. King that while [he] has had a trust account, he
rarely used it. The respondent also told Mr. King that he does not know how to handle the
accounts. The respondent testified that prior to his father's death, his father handled the
accounts.


        "61.     The respondent told Mr. Delaney and Mr. King that he also has an
account at Mid-America Credit Union. When asked whether the Mid-America Credit
Union account is a trust account or an operating account, the respondent stated, 'a little bit
of both.' The respondent admitted to commingling his funds with his client funds in the
operating account. The respondent acknowledged that he needed help with the 'banking
and account stuff.'


        "62.     The respondent told Mr. Delaney that he also has an account with Intrust
Bank. The respondent's Intrust Bank account was opened on September 18, 2015, and is
used as a personal account and an operating account.


        "63.     In 2020, the respondent's only open account with Community Bank of
Wichita, was the IOLTA account. In addition to the IOLTA account, the respondent also
had at least one business loan with the Community Bank of Wichita. On January 31,
2020, the respondent visited Community Bank of Wichita, intending to make a payment
of $1,000 on a business loan. However, the respondent's instructions to the tellers were to
put the funds into his account. As a result, the bank deposited the $1,000 into the IOLTA
account. The next day, the respondent's intentions were clarified and the $1,000 was
removed from the trust account and applied to the loan.


        "64.     Two weeks before the hearing on the formal complaint, on August 27,
2020, the respondent deposited $1,260 in cash into the IOLTA account. On August 28,
2020, he utilized a service called Square. Square deposited a penny into the IOLTA
account and withdrew a penny from the IOLTA account to verify the account. On
September 1, 2020, the respondent deposited $130 cash into the IOLTA account.


                                             11
        "65.     At the hearing on this matter, the respondent testified that during the time
period involved in the representation of the four complainants, he routinely deposited
unearned attorney fees into his operating account. The respondent testified that on
occasion, if a client paid him in cash, the respondent pocketed the cash without
depositing it into any account. Finally, the respondent testified that he previously
believed that he was in compliance with KRPC 1.15 because he had a trust account.


                                         "Pleadings


        "66.     On January 24, 2020, the deputy disciplinary administrator filed a formal
complaint in DA13055, DA13203, and DA13300. That same day, the deputy disciplinary
administrator sent the respondent a copy of the formal complaint by certified mail to the
respondent's registration address. The respondent failed to file an answer to the formal
complaint as required by the Rules Relating to Discipline of Attorneys.


        "67.     On April 24, 2020, the deputy disciplinary administrator filed an
amended formal complaint, adding a four[th] complaint, DA13366. The deputy
disciplinary administrator sent the respondent a copy of the amended formal complaint by
certified mail to the respondent's registration address. The respondent failed to file an
answer to the formal complaint as required by the Rules Relating to Discipline of
Attorneys.


                                    "Conclusions of Law


        "68.     Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.1 (competence), KRPC 1.3 (diligence),
KRPC 1.5 (fees), KRPC 1.15 (safekeeping property), KRPC 3.2 (expediting litigation),
KRPC 8.1 (cooperation), KRPC 8.4 (professional misconduct), Supreme Court Rule 207
(cooperation), and Supreme Court Rule 211 (answer), as detailed below.


        "69.     At the outset of the hearing, the deputy disciplinary administrator
indicated that she would not be pursuing the allegations found at paragraphs 87(a), 87(b),
88, 88(a), and 88(b). The allegations contained in those paragraphs relate to the deputy
disciplinary administrator's allegation that the respondent violated KRPC 3.3 (candor to
                                             12
the tribunal). Because the deputy disciplinary administrator did not pursue those
allegations, the hearing panel dismisses the allegation that the respondent violated KRPC
3.3 (candor to the tribunal).


        "70.     The deputy disciplinary administrator also included allegations that the
respondent violated KRPC 1.4 (communication), KRPC 1.6 (confidentiality), and KRPC
1.16 (termination of representation) While the formal complaint included a reference to
these violations and some factual allegations to consider these violations, the stipulation
did not include facts to establish these violations and the deputy disciplinary
administrator presented no evidence to establish these violations. Accordingly, the
hearing panel concludes that clear and convincing evidence was not provided to establish
that the respondent violated KRPC 1.4 (communication), KRPC 1.6 (confidentiality),
KRPC 1.16 (termination of representation), and KRPC 3.3 (candor to the tribunal).


                                        "KRPC 1.1


        "71.     Lawyers must provide competent representation to their clients. KRPC
1.1. 'Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.' Id. Competent representation is
not limited to just knowing how to handle a particular case. According to the language of
the rule, it also requires thoroughness and preparation. In this case, the respondent did not
provide competent representation to G.D. because rather than properly preparing for trial
and interviewing an eyewitness, the respondent requested and received 12 continuances,
over a 15[-]month period of time. The hearing panel concludes that because the
respondent did not properly prepare for the representation, the respondent failed to
provide competent representation to G.D., in violation of KRPC 1.1.


                                        "KRPC 1.3


        "72.     Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent G.D. G.D. requested that the respondent interview an eyewitness to
the criminal case. The respondent did not do so. Further, the respondent requested and
received 12 continuances over a period of 15 months. Thus, the hearing panel concludes
                                             13
that the respondent did not provide G.D. with diligent representation and, therefore,
violated KRPC 1.3.


                                         "KRPC 1.5


        "73.     KRPC 1.5 provides that '[a] lawyer's fee shall be reasonable.' The
respondent's fee agreement with C.F. and the respondent's fee agreement with T.C., on
behalf of W.A., included language that the fee for future services was nonrefundable.
Nonrefundable fees are per se unreasonable. See In re Scimeca, 265 Kan. 742, 962 P.2d
1080 (1998); KRPC 1.5 Comment 2; KRPC 1.16(d). Because the respondent charged a
nonrefundable fee for future services, the hearing panel concludes that the fee was
unreasonable and in violation of KRPC 1.5(a).


                                        "KRPC 1.15


        "74.     Lawyers must properly safeguard the property of their clients and third
persons. The respondent violated KRPC 1.15 in several ways.


        "75.     KRPC 1.15(a) provides:


                 'A lawyer shall hold property of clients or third persons that is in
                 a lawyer's possession in connection with a representation
                 separate from the lawyer's own property. Funds shall be kept in a
                 separate account maintained in the state of Kansas. Other
                 property shall be identified as such and appropriately
                 safeguarded. Complete records of such account funds and other
                 property shall be kept by the lawyer and shall be preserved for a
                 period of five years after termination of the representation.'



Properly safeguarding the property of others necessarily requires lawyers to deposit
unearned fees into an attorney trust account. The respondent systematically failed to
utilize his attorney trust account. The respondent failed to deposit the fees paid by all four
complainants into his attorney trust account. Accordingly, the hearing panel concludes

                                             14
that the respondent repeatedly violated KRPC 1.15(a) by failing to deposit unearned fees,
thus, the property of others, into his attorney trust account.


        "76.     Properly safeguarding the property of clients also necessarily requires
that lawyers keep client money separate from the lawyer's own money. See KRPC 1.15(a)
and KRPC 1.15(d)(1). Because the respondent deposited unearned fees into his operating
accounts with the respondent's own money, the respondent commingled client funds. The
hearing panel concludes that the respondent violated KRPC 1.15(a) and KRPC 1.15(d)(1)
by commingling client funds with his funds.


        "77.     Attorneys must maintain 'complete records of all funds, securities, and
other properties of a client coming into the possession of the lawyer and render
appropriate accountings to the client regarding them.' KRPC 1.15(d)(2)(iii). The
respondent maintained no records to track the amount of attorney fees paid by his clients.
As such, the hearing panel concludes that the respondent violated KRPC 1.15(d)(2)(iii).


        "78.     Under KRPC 1.15(d)(2)(v), attorneys must maintain attorney trust
account records and produce the records upon request by the disciplinary administrator.
The respondent failed to produce his attorney trust account records as requested by the
disciplinary investigator, investigating the complaint on behalf of the disciplinary
administrator. Therefore, the hearing panel concludes that the respondent violated KRPC
1.15(d)(2)(v).


                                         "KRPC 3.2


        "79.     KRPC 3.2 requires an attorney to expedite litigation. In representing
C.F., T.F., and G.D., the respondent failed to expedite litigation by repeatedly requesting
continuances. Specifically, in representing G.D., the respondent requested and received
12 continuances, spanning 15 months. Because the respondent repeatedly failed to
expedite litigation, the hearing panel concludes that the respondent violated KRPC 3.2.




                                              15
                                        "KRPC 8.4(d)


        "80.     'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he employed a strategy
of delay in his representation of C.F., T.F., and G.D. The respondent acknowledged that
he repeatedly requested and received continuances in hopes that the prosecutor would
eventually reduce the charges or dismiss the cases. The old legal maxim is applicable
here; to delay justice is to deny justice. The hearing panel concludes that the respondent's
strategy of delay amounts to professional misconduct that was prejudicial to the
administration of justice, in violation of KRPC 8.4(d).


                        "KRPC 8.1 and Supreme Court Rule 207(b)



        "81.     Lawyers must cooperate in disciplinary investigations. KRPC 8.1(b) and
Supreme Court Rule 207(b) provide the requirements in this regard. '[A] lawyer in
connection with a . . . disciplinary matter, shall not: . . . knowingly fail to respond to a
lawful demand for information from [a] . . . disciplinary authority, . . .' KRPC 8.1(b).


        'It shall be the duty of each member of the bar of this state to aid the
        Supreme Court, the Disciplinary Board, and the Disciplinary
        Administrator in investigations concerning complaints of misconduct,
        and to communicate to the Disciplinary Administrator any information
        he or she may have affecting such matters.' Rule 207(b).


The respondent violated KRPC 8.1 and Rule 207(b) in all four cases. The respondent's
lack of cooperation took a number of different forms.


        "82.     First, the respondent did not provide the written responses to the initial
complaints as directed. The respondent's initial written response to C.F.'s complaint was
three weeks late. The respondent's written response to T.F.'s complaint was received
nearly a year after it was originally due. The respondent's written response to G.D.'s


                                              16
complaint was four months late. The respondent's written response to T.C.'s complaint
was two months late.


        "83.    Second, the respondent attempted to interfere with the disciplinary
investigation of T.F.'s complaint. At a time when the respondent should have already
provided his written response to T.F.'s complaint but had not, the respondent went to see
T.F. and asked him to write to the disciplinary administrator's office and say that this was
just a misunderstanding and to 'take back' his complaint.


        "84.    Third, during the disciplinary investigations, Mr. Delaney directed the
respondent to provide him with a copy of his trust account records. The respondent did
not provide Mr. Delaney with any trust account records.


        "85.    Finally, Mr. King repeatedly requested that the respondent meet with him
during the investigations of G.D.'s complaint and T.C.'s complaint. The respondent did
not do so. Accordingly, the hearing panel concludes that the respondent failed to
cooperate and aid in the investigation as required by Supreme Court Rule 207(b).


        "86.    The hearing panel concludes that the respondent repeatedly violated
KRPC 8.1(b) and Supreme Court Rule 207(b).


                               "Supreme Court Rule 211(b)


        "87.    The Kansas Supreme Court Rules require an attorney to file an answer to
a formal complaint. Supreme Court Rule 211(b) provides the requirements:


        'The respondent shall serve an answer upon the Disciplinary
        Administrator within twenty days after the service of the complaint
        unless such time is extended by the Disciplinary Administrator or the
        hearing panel.'


The respondent violated Rule 211(b) by failing to file a timely written answer to the
formal complaint. Additionally, the respondent violated Rule 211(b) when he failed to


                                            17
file an answer to the amended formal complaint as required by the rules. Accordingly, the
hearing panel concludes that the respondent violated Rule 211(b).


                                "American Bar Association
                          Standards for Imposing Lawyer Sanctions


           "88.    In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "89.    Duty Violated. The respondent violated his duty to his clients to provide
competent and diligent representation. The respondent violated his duty to his clients and
to the public to properly safeguard property. The respondent violated his duty to the legal
profession and the legal system to refrain from engaging in conduct that is prejudicial to
the administration of justice. Finally, the respondent violated his duty to the legal
profession to cooperate in disciplinary cases.


           "90.    Mental State. The respondent knowingly violated his duties.


           "91.    Injury. As a result of the respondent's misconduct, the respondent caused
actual injury to the administration of justice and potential and actual injury to his clients.


                             "Aggravating and Mitigating Factors


           "92.    Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


           a.      Prior Disciplinary Offenses. In 2012, the respondent participated
           in the attorney diversion program. In the diversion agreement, the
                                              18
respondent admitted that he violated KRPC 1.1 (competence) in
representing a client in a federal criminal matter.


b.      A Pattern of Misconduct. The respondent engaged in patterns of
misconduct. The respondent committed similar misconduct in all four
cases. In the four cases before the hearing panel, the respondent failed to
deposit unearned fees into an attorney trust account, the respondent
commingled his fund with his clients['] funds, the respondent failed to
keep time records, the respondent failed to keep records of payments
made by clients, and the respondent failed to keep trust account records.
It is important to note that in the 2012 diversion case, the respondent also
failed to keep time records. The respondent repeatedly engaged in delay
tactics in three of the four cases. The respondent also failed to cooperate
as required in all four cases. The hearing panel concludes that the
respondent engaged in patterns of misconduct.


c.      Multiple Offenses. The respondent committed multiple rule
violations. The respondent violated KRPC 1.1 (competence), KRPC 1.3
(diligence), KRPC 1.5 (fees), KRPC 1.15 (safekeeping property), KRPC
3.2 (expediting litigation), KRPC 8.1 (cooperation), KRPC 8.4
(professional misconduct), Supreme Court Rule 207 (cooperation), and
Supreme Court Rule 211 (answer). Accordingly, the hearing panel
concludes that the respondent committed multiple offenses.


d.      Bad Faith Obstruction of the Disciplinary Proceeding by
Intentionally Failing to Comply with Rules or Orders of the Disciplinary
Process. The respondent did not cooperate in the disciplinary process. He
failed to timely provide written responses to the complaints in this case.
He failed to provide the trust account records requested by Mr. Delaney.
He refused to meet with Mr. King in the investigations of the complaints
filed by G.D. and T.C. Finally, he contacted T.F. and asked T.F. to
inform the disciplinary administrator's office that this was just a
misunderstanding in an attempt to circumvent the disciplinary process.
The respondent's conduct amounts to bad faith obstruction of the
                                     19
        disciplinary proceeding by intentionally failing to comply with rules and
        orders of the disciplinary process.


        e.       Submission of False Evidence, False Statements, or Other
        Deceptive Practices During the Disciplinary Process. During the
        disciplinary investigation of T.F.'s complaint, the respondent went to see
        T.F. and asked T.F. to send the disciplinary administrator's office a letter
        that this was just a misunderstanding. T.F. told the respondent he would
        not do that until the respondent 'does the things he assured [him] he
        would do and get's [sic] [him] out.' Then, in a letter dated January 2,
        2019, postmarked February 12, 2019, and received by the disciplinary
        administrator's office on February 14, 2019, T.F. wrote: 'I have been in
        contact with you regarding my attorney, David Leon. I wish to take back
        my complaint he has offered to take care of another case for me. He is
        making it right on his end.' While counsel for the respondent argued this
        evidence in mitigation, the hearing panel concludes that this is evidence
        in aggravation. The respondent appears to have attempted to disrupt the
        disciplinary investigation by asking T.F. to write to the disciplinary
        administrator's office, tell them that it was just a misunderstanding, and
        ask that the complaint be dropped. This conduct is part of the violation of
        KRPC 8.1(b) and Rule 207(b) and is also evidence that the respondent
        engaged in a deceptive practice during the disciplinary process.


        f.       Vulnerability of Victim. C.F., T.F., G.D., and W.A. were
        vulnerable to the respondent's misconduct.


        g.       Substantial Experience in the Practice of Law. The Kansas
        Supreme Court admitted the respondent to practice law in the State of
        Kansas in 1993. At the time of the misconduct, the respondent had been
        practicing law for more than 22 years.


        "93.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its


                                              20
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        a.      Personal or Emotional Problems if Such Misfortunes Have
        Contributed to Violation of the Kansas Rules of Professional Conduct.
        The respondent's brother died in 2014, the respondent's father died in
        2015, and the respondent's mother suffers financial difficulties. The
        death of his brother, the death of his father, and the ongoing financial
        difficulties of the respondent's mother created additional pressure on the
        respondent which may have contributed to the respondent's misconduct.
        Additionally, the deputy disciplinary administrator presented evidence of
        the respondent's significant gambling activities. It is unclear whether the
        respondent's gambling activities contributed to the misconduct in this
        case.


        b.      Timely Good Faith Effort to Make Restitution or to Rectify
        Consequences of Misconduct. The respondent completed the
        representation of C.F. The respondent completed the representation of
        T.F. After T.C. filed a complaint against the respondent, the respondent
        returned the $3,300 attorney fee to T.C.


        c.      The Present and Past Attitude of the Attorney as Shown by His
        Cooperation During the Hearing and His Full and Free
        Acknowledgment of the Transgressions. While the respondent did not
        adequately cooperate during the disciplinary investigations, the
        respondent did stipulate to many facts in his untimely answer and in the
        written stipulation filed the day before the hearing on the formal
        complaint.


        d.      Previous Good Character and Reputation in the Community
        Including Any Letters from Clients, Friends and Lawyers in Support of
        the Character and General Reputation of the Attorney. The respondent is
        an active member of the bar of Wichita, Kansas. The respondent enjoys


                                            21
       the respect of his peers and generally possesses a good character and
       reputation as evidenced by several letters received by the hearing panel.


       "94.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


       '4.12   Suspension is generally appropriate when a lawyer knows or
               should know that he is dealing improperly with client property
               and causes injury or potential injury to a client.'


       '4.41   Disbarment is generally appropriate when:

               (a)        a lawyer abandons the practice and causes serious or
               potentially serious injury to a client; or


               (b)        a lawyer knowingly fails to perform services for a client
               and causes serious or potentially serious injury to a client; or


               (c)        a lawyer engages in a pattern of neglect with respect to
               client matters and causes serious or potentially serious injury to a
               client.'

       '4.42   Suspension is generally appropriate when:


               (a)        a lawyer knowingly fails to perform services for a client
               and causes injury or potential injury to a client; or


               (b)        a lawyer engages in a pattern of neglect and causes
               injury or potential injury to a client.'


       '7.2    Suspension is generally appropriate when a lawyer knowingly
               engages in conduct that is a violation of a duty owed as a
               professional, and causes injury or potential injury to a client, the
               public, or the legal system.'

                                             22
                                        "Discussion


        "95.    The respondent engaged in serious misconduct in this case. Even though
the respondent has been practicing law for 27 years, the respondent lacks the ability to
properly utilize an attorney trust account. The respondent failed to cooperate in the
disciplinary investigations, refusing to schedule appointments to meet with Mr. King and
providing written responses to complaints as much as one year late. Finally, the
respondent’s strategy of systematically requesting continuances in the hope that the
prosecutors would eventually reduce criminal charges or dismiss criminal cases was
prejudicial to the administration of justice. Serious misconduct necessitates serious
discipline.


                             "Recommendation of the Parties


        "96.    The disciplinary administrator recommended that the respondent be
disbarred.


        "97.    The respondent recommended that he be allowed to continue to practice
law subject to his proposed plan of probation.


                               "Consideration of Probation


        "98.    When a respondent requests probation, the hearing panel is required to
consider Supreme Court Rule 211(g)(3), which provides:


        '(3)    The Hearing Panel shall not recommend that the Respondent be
        placed on probation unless:


                (i)      the Respondent develops a workable, substantial, and
                detailed plan of probation and provides a copy of the proposed
                plan of probation to the Disciplinary Administrator and each
                member of the Hearing Panel at least fourteen days prior to the
                hearing on the Formal Complaint;
                                            23
                 (ii)    the Respondent puts the proposed plan of probation into
                 effect prior to the hearing on the Formal Complaint by
                 complying with each of the terms and conditions of the probation
                 plan;


                 (iii)   the misconduct can be corrected by probation; and


                 (iv)    placing the Respondent on probation is in the best
                 interests of the legal profession and the citizens of the State of
                 Kansas.'


        "99.     The hearing panel is unable to recommend that the respondent be placed
on probation because each of the conditions outlined in Supreme Court Rule 211 has not
been met.


        "100.    The respondent developed a workable plan of probation. However, the
proposed plan is neither substantial nor detailed. And, while the respondent provided a
copy of the proposed plan of probation to the disciplinary administrator and each member
of the hearing panel at least 14 days prior to the hearing on the formal complaint, the
respondent failed to put the proposed plan of probation into effect prior to the hearing on
the formal complaint by complying with each of the terms and conditions of the
probation plan. The misconduct, in this case, can be corrected by probation. However,
placing the respondent on probation is not in the best interests of the legal profession and
the citizens of the State of Kansas.


                         "Recommendation of the Hearing Parties


        "101.    Based upon the parties' stipulations, the findings of fact, the conclusions
of law, and the Standards listed above, the hearing panel unanimously recommends that
the respondent's license to practice law be indefinitely suspended.


        "102.    Costs are assessed against the respondent in an amount to be certified by
the Office of the Disciplinary Administrator."
                                             24
                                         DISCUSSION


       In a disciplinary proceeding, we consider the evidence, the panel's findings, and
the parties' arguments and determine whether KRPC violations exist and, if they do, the
appropriate discipline. Attorney misconduct must be established by clear and convincing
evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d 375 (2011); see Supreme Court Rule
226(a)(1)(A) (2021 Kan. S. Ct. R. 276). "'Clear and convincing evidence is "evidence that
causes the factfinder to believe that 'the truth of the facts asserted is highly probable.'"'"
In re Murphy, 312 Kan. 203, 218, 473 P.3d 886 (2020).


       The Disciplinary Administrator's office gave respondent adequate notice of the
amended complaint, to which he filed an untimely answer admitting many allegations.
The respondent filed a statement "taking exception to the findings of fact or conclusion[s]
of law in the Final Hearing Report." Supreme Court Rule 228(h) requires a party filing an
exception to the final hearing report to follow up by filing a brief. But respondent did not
do so. By operation of the rule, his failure to file the brief means he is "deemed to have
admitted the findings of fact and conclusions of law in the final hearing report." Supreme
Court Rule 228(h)(2)(E) (2021 Kan. S. Ct. R. 283).


       As a result, we consider the panel's factual findings admitted. Supreme Court Rule
228(g)(1), (2) (2021 Kan. S. Ct. R. 281). The evidence before the hearing panel clearly
showed the charged misconduct violated KRPC 1.1 (competence), KRPC 1.3 (diligence),
KRPC 1.5 (fees), KRPC 1.15 (safekeeping property), KRPC 3.2 (expediting litigation),
KRPC 8.1 (cooperation), KRPC 8.4 (professional misconduct), former Supreme Court
Rule 207 (2020 Kan. S. Ct. R. 246) (cooperation), and former Supreme Court Rule 211
(2020 Kan. S. Ct. R. 254) (answer).




                                               25
       We next consider the only remaining issue, the proper discipline for the
respondent's violations. The hearing panel unanimously recommended that we
indefinitely suspend the respondent's license to practice law. Before us, the Disciplinary
Administrator's office renewed its recommendation that we disbar the respondent.


       The respondent's mitigating evidence presents a picture of multiple personal
tragedies in a brief time. That said, the violations reveal underlying issues existing before
and after those tragic circumstances. Respondent's disciplinary history relating to his
2012 diversion case informs us his failure to keep time records spans many years. And
respondent admits he relied on his father and brother to handle the firm's trust accounting.
Even if such reliance could excuse an attorney from such a basic ethical requirement,
which it does not, it does not excuse his failure to keep time records detailing the fees
earned from the clients' fee deposits. And the pattern of these four cases shows he took no
steps to fill his knowledge gap after the deaths of his father and brother, and instead
routinely deposited unearned attorney fees into his operating account and pocketed cash
payments without depositing them into any account. These aggravating circumstances far
outweigh the mitigating circumstances he presents.


       The serious nature of respondent's misconduct calls for serious discipline. His
pattern of commingling his funds with his clients' funds in the four cases before us, each
involving a vulnerable client, is very troubling. So, too, is his failure to cooperate with
the disciplinary proceedings in all four cases. The panel found that respondent
intentionally did not comply with the rules and orders of the disciplinary panel and
engaged in bad-faith obstruction of the disciplinary proceeding. He also tried to disrupt
the disciplinary investigation by asking one client to write to the Disciplinary
Administrator's office and suggest the complaint be dropped because it had been a
misunderstanding and that respondent was "making it right" by handling another case for
the client. Finally, the cases reveal a pattern of repeatedly requesting continuances to

                                              26
wear down the prosecutor and the prosecution's witnesses, thus impeding the
administration of justice.


       Respondent's request for probation does not fit the seriousness of his offenses.
And, as the panel aptly noted, although respondent presented a plan of probation, it was
neither substantial nor detailed, nor did respondent make any effort to put the probation
plan into effect before the formal hearing. Moreover, probation does not lend itself to
preventing the misconduct, especially bad faith obstruction of the disciplinary process,
respondent committed. Nor is probation in the best interests of the legal profession and
the citizens of the State of Kansas.


       After carefully considering the evidence presented, as well as the ABA Standards
for Imposing Lawyer Sanctions, we adopt the panel's findings and conclusions and
indefinitely suspend respondent under Supreme Court Rule 225(a)(2) (2021 Kan. S. Ct.
R. 275). Respondent must comply with Supreme Court Rule 232 (2021 Kan. S. Ct. R.
287) if he later seeks reinstatement.


                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that David P. Leon is hereby disciplined by indefinite
suspension under Rule 225(a)(2) for violating KRPC 1.1, 1.3, 1.5, 1.15, 3.2, 8.1, 8.4, and
former Rules 207 and 211.


       IT IS FURTHER ORDERED that respondent must comply with Supreme Court Rule
231 (2021 Kan. S. Ct. R. 286) (notice to clients, opposing counsel, and courts of record
following suspension).




                                            27
      IT IS FURTHER ORDERED that the costs of these proceedings be assessed to
respondent and that this opinion be published in the official Kansas Reports.




                                            28